Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 1 of 17




                     EXHIBIT 3
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 2 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 3 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 4 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 5 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 6 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 7 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 8 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 9 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 10 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 11 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 12 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 13 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 14 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 15 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 16 of 17
Case 1:19-cv-02594-RM-SKC Document 53-3 Filed 11/18/19 USDC Colorado Page 17 of 17
